Citation Nr: 1526992	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include psoriatic arthritis.

2.  Entitlement to service connection for a left elbow disability, to include psoriatic arthritis.

3.  Entitlement to service connection for a right elbow disability, to include psoriatic arthritis.

4.  Entitlement to service connection for psoriatic arthritis of the left wrist.

5.  Entitlement to service connection for psoriatic arthritis of the right wrist.

6.  Entitlement to service connection for psoriatic arthritis of the left hand.

7.  Entitlement to service connection for psoriatic arthritis of the right hand.

8.  Entitlement to service connection for a right shoulder disability, to include psoriatic arthritis.

9.  Entitlement to service connection for a right knee disability, to include psoriatic arthritis.

10.  Entitlement to service connection for a left ankle disability, to include psoriatic arthritis.

11.  Entitlement to an initial compensable disability rating prior to June 23, 2014, and an initial disability rating in excess of 60 percent as of June 23, 2014, for psoriasis.

12.  Entitlement to an initial compensable disability rating for psoriatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a June 2007 rating decision of the VA RO in St. Petersburg, Florida.  The case is currently under the jurisdiction of the Atlanta RO.  The Board remanded the claims in January 2014.

In October 2013, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the issues certified by the Agency of Original Jurisdiction (AOJ) included psoriatic arthritis of the left and right arms, not wrists.  However, as the Veteran's statements clearly indicate he is claiming service connection for his bilateral wrists and all other joints of his arms are addressed separately, the Board has recharacterized the issues as above.

In a November 2014 rating decision, the AOJ granted the remanded claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This grant is considered to be a full grant of the benefits on appeal for the TDIU claim.  This claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The November 2014 rating decision also increased the Veteran's evaluation for psoriasis to 60 percent effective June 23, 2014, combining it with his evaluation for a fungal infection of the feet and legs.  As the RO did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  This issue has also been recharacterized above.

The issues of cellulitis of the right lower extremity and fatty liver disease have been raised by the record in July and October 2014 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an increased rating for the left knee and service connection for the right shoulder, right knee, and left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of psoriatic arthritis of the left shoulder; arthritis of the left shoulder is not shown in service or within one year of discharge; and, the preponderance of the evidence fails to establish that Veteran's diagnosed degenerative joint disease of the left shoulder is the result of a disease or injury during his active duty service.

2.  The Veteran does not have a current diagnosis of psoriatic arthritis of the left elbow; arthritis of the left elbow is not shown in service or within one year of discharge; and, the preponderance of the evidence fails to establish that Veteran's diagnosed degenerative joint disease of the left elbow is the result of a disease or injury during his active duty service.

3.  The Veteran does not have a current diagnosis of psoriatic arthritis of the right elbow; arthritis of the right elbow is not shown in service or within one year of discharge; and, the preponderance of the evidence fails to establish that Veteran's diagnosed degenerative joint disease of the right elbow is the result of a disease or injury during his active duty service.

4.  The Veteran's currently diagnosed psoriatic arthritis of the left wrist is at least as likely as not the result of his military service.

5.  The Veteran's currently diagnosed psoriatic arthritis of the right wrist is at least as likely as not the result of his military service.

6.  The Veteran's currently diagnosed psoriatic arthritis of the left hand is at least as likely as not the result of his military service.

7.  The Veteran's currently diagnosed psoriatic arthritis of the right hand is at least as likely as not the result of his military service.

8.  For the entire period on appeal, the Veteran's service-connected psoriasis is manifested by constant systemic therapy.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2014).

2.  A left elbow disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2014).

3.  A right elbow disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2014).

4.  Psoriatic arthritis of the left wrist was caused or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

5.  Psoriatic arthritis of the right wrist was caused or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

6.  Psoriatic arthritis of the left hand was caused or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

7.  Psoriatic arthritis of the right hand was caused or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

8.  The criteria for an initial 60 percent disability rating have been met for psoriasis for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With regard to the bilateral wrist and hand claims, these claims are granted herein.  Any error related to the VA's duty to notify and assist is moot for these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the remaining claims decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  September 2005 and January 2007 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports and addendum opinions have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent VA examination to address his orthopedic claims in April 2006 and June 2014 with September and October 2014 addendum opinions.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board notes that the June 2014 VA examiner did not review the service treatment records.  Such is not a fatal flaw.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Here, as the service treatment records are negative for any complaints relating to the claims denied herein, the Board finds this failure is harmless error.

The Veteran also underwent a VA examination to determine the severity of his psoriasis most recently in June 2014.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr, supra.  There is no evidence (lay or medical) of any material worsening of the Veteran's psoriasis since the June 2014 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  The Board notes that an October 2014 VA treatment record notes additional areas of psoriasis not identified in the June 2014 examination report.  However, as the Veteran is already in receipt of the maximum evaluation.  Any claimed increase in severity is not material as it has not resulted in symptoms that could warrant an increased rating.  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Some discussion of the Veteran's October 2013 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified and information was elicited from the Veteran regarding his skin symptoms and the etiology of his left shoulder and bilateral elbow disorders.  Notably, the Veteran testimony regarding worsening skin symptoms triggered the Board's decision to remand that claim for a new VA examination.

The Board remanded these claims in January 2014 for additional evidentiary development including obtaining outstanding VA treatment and SSA records and scheduling the Veteran for a VA examination.  The AOJ obtained updated VA treatment records, as well as SSA records.  The AOJ also scheduled the Veteran for a new VA examination in June 2014.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Left Shoulder and Bilateral Elbows

Initially, the Board notes that the Veteran has already been service-connected for psoriasis and psoriatic arthritis of the left knee and is being granted service connection for psoriatic arthritis of the bilateral wrists and hands herein.  As psoriatic arthritis of other joints would also be service connected, the initial question before the Board is whether the Veteran has a current diagnosis of psoriatic arthritis of either shoulder or elbow.  The Board cannot find evidence of such a diagnosis.  

The Veteran's VA treatment records note complaints of shoulder and elbow pain.  However, none of these records diagnose the Veteran with psoriatic arthritis for these joints.  Additionally, none of the diagnoses of psoriatic arthritis in the VA treatment records refer specifically the Veteran's shoulders or elbows or note any synovitis in these joints.  

The Veteran has been afforded two VA examinations to determine whether he has psoriatic arthritis of the bilateral shoulders or elbow.  An April 2006 examiner diagnosed the Veteran with arthritis of the bilateral shoulders and elbows, but did not indicate whether this was psoriatic arthritis.  Significantly, that examiner specifically noted that the Veteran's bilateral hand and left knee arthritis was psoriatic arthritis/caused by psoriasis.  His failure to clarify the type of arthritis for the bilateral shoulders and elbows seems to imply that he did not consider it to be psoriatic arthritis.

In light of this ambiguity, the Veteran was afforded a second VA examination in June 2014.  The examiner, a nurse practitioner, conferred with an orthopedic examiner who reviewed the left shoulder and bilateral x-rays.  He concluded that these x-rays were consistent with degenerative joint disease, not psoriatic arthritis.  He explained that the joints had osteophytes and the bones were sclerotic, both of which are findings of degenerative joint disease.  He also noted that there were no findings of erosions or osteoporosis, which are seen in cases of psoriatic arthritis.  As such, he determined that the Veteran did not have psoriatic arthritis of the left shoulder or either elbow.  As there is no diagnosis of psoriatic arthritis for the left shoulder or either elbow in the record and the probative medical evidence specifically finds that the Veteran does not have psoriatic arthritis of the left shoulder or either elbow, service connection cannot be granted.

Notwithstanding the above conclusions, the Board must also consider whether service connection is warranted for any other left shoulder or elbow diagnoses.  

The June 2014 VA examiner diagnosed the Veteran with degenerative joint disease of the left shoulder and bilateral elbows.  However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Shedden, supra; Caluza, supra. 

A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any left shoulder or right or left elbow problems, including degenerative joint disease, during his military service.  His separation examination and report of medical history was normal for his upper extremities.  He does not argue the contrary.  Without evidence of an in-service disease or injury, the Veteran's claim fails.  

Even if the Board were to ignore the lack of in-service injury, there is no medical evidence to support a medical nexus between the Veteran's current degenerative joint disease of the left shoulder and bilateral elbows and his military service.  He was afforded a VA examination in June 2014 to address this precise question.  The June 2014 examiner noted the lack of left shoulder and bilateral elbow injuries in service as well as the Veteran's post-service employment in heavy construction for over 20 years.  In light of this history, she concluded it was more likely than not that the wear and tear of his post-service occupation caused his degenerative joint disease, not his military service.  There is no medical evidence to contradict this negative opinion with regard to the left shoulder or either elbow.  Without such evidence of a medical nexus, service connection cannot be granted.

Consideration has been given to the Veteran's contentions that his left shoulder and bilateral elbow complaints are manifestations of psoriatic arthritis, which related to his military service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic and rheumatologic medicine, particularly in the context of specific x-ray findings and a long history of heavy construction employment.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms relating to his left shoulder and bilateral elbows, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases, the Veteran has not complained of left shoulder or right or left elbow pain since service, nor is there any indication in the medical evidence of such continuous symptoms.  Similarly, there is no indication that the Veteran was diagnosed with arthritis of the left shoulder or left or right elbow within one year of discharge.  Service connection cannot be granted for arthritis on a presumptive basis and the nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

Accordingly, the Board finds that the claims of entitlement to service connection for a left shoulder disability, a left elbow disability, and a right elbow disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Bilateral Wrists and Hands

The Veteran's VA treatment records show that he has been diagnosed with psoriatic arthritis of the bilateral wrists and hands at various times, including by his treating VA rheumatologist who has observed synovitis of both wrists and hands.  This diagnosis is contradicted by the June 2014 VA examiner who determined that the Veteran's bilateral wrist and hand arthritis was not psoriatic but degenerative.  Both the treating rheumatologist and VA examiner provided explanations for their opinions as to the type of arthritis.  

Neither of these opinions/diagnoses is any more or less probative than the other.  Both involved a review of the Veteran's medical history and included supporting rationale.  Thus, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's currently has psoriatic arthritis of the bilateral wrists and hands.  As psoriatic arthritis has already been linked to the Veteran's military service, this diagnosis is the only relevant issue.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for psoriatic arthritis of the bilateral wrists and hands are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected psoriasis has been evaluated as noncompensably disabling prior to June 23, 2014, and as 60 percent disabling as of June 23, 2014, under Diagnostic Code 7816.  

Diagnostic Code 7816 provides ratings for psoriasis.  Psoriasis is to be rated either under Diagnostic Code 7816 or as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were amended, effective October 23, 2008.  As the Veteran's claim was received in June 2005, consideration of the appropriateness of an evaluation under Diagnostic Codes 7800-7805 will include consideration of both the pre- and post-2008 regulations.

Diagnostic Code 7816 (old and new) provides for evaluations ranging from 0 percent to 60 percent based on either the percentage of the entire body or of exposed areas affected or on the need for systemic therapy.  A 60 percent evaluation, the maximum evaluation under Diagnostic Code 7816, is warranted for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2014).  

The medical evidence shows that the Veteran has been on systemic therapy throughout the entire appeals period.  Numerous VA treatment records and the June 2014 VA examination report note chronic low-dose prednisone use for the past 20 or more years.  He indicated attempts at tapering off the prednisone, but nothing indicated these attempts limited his prednisone use to less than near-constant.  An October 2014 addendum opinion from the June 2014 VA examiner confirmed that the Veteran's prednisone use was likely at least in part for his psoriasis.  There is no medical evidence to contradict this conclusion.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his psoriasis warranted a 60 percent evaluation for the entire period on appeal based on his constant or near-constant prednisone use.  This is the maximum schedular evaluation available under Diagnostic Code 7816.

Although 60 percent is the maximum schedular evaluation under Diagnostic Code 7816, the Board must consider whether the Veteran may receive a higher rating under Diagnostic Codes 7800-7805, as referenced above.  Of these, only Diagnostic Code 7800 allows for an evaluation higher than 60 percent.  However, as the Veteran's skin disability does not affect his head, other than his non-visible scalp, an evaluation based on disfigurement of the head, face, or neck under either the pre- or post-2008 versions of Diagnostic Code 7800 is not appropriate.  As such, an increased rating cannot be assigned under any alternative pre- or post-2008 skin diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7807-7833 (2014).  

There is also no indication in the medical evidence that the Veteran's psoriasis warranted other than the currently assigned 60 percent disability rating throughout the appeal period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a 60 percent rating is appropriate for the entire period on appeal.  The benefit-of-the-doubt doctrine has been applied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's psoriasis disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 60 percent disability rating specifically contemplate his constant use of systemic therapy.  Further, if his psoriasis caused additional disability such as disfigurement of the face, head, or neck, the rating criteria would allow for an evaluation based on this symptom.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected psoriasis presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for psoriatic arthritis of the left wrist is granted.

Entitlement to service connection for psoriatic arthritis of the right wrist is granted.

Entitlement to service connection for psoriatic arthritis of the left hand is granted.

Entitlement to service connection for psoriatic arthritis of the right hand is granted.

Entitlement to a disability rating of 60 percent for psoriasis is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the Veteran's right shoulder claim, he underwent a VA examination in June 2014.  The examiner, a nurse practitioner, cited a review of x-rays by a VA orthopedist that determined that the arthritis demonstrated on x-ray was not consistent with psoriatic arthritis.  However, the orthopedist indicated that he only reviewed the left shoulder x-ray, not the right shoulder x-ray.  As his negative opinion is based on how the arthritis appeared on x-ray, such review is necessary. The issue must be remanded for review of the right shoulder x-ray and an addendum opinion.

With regard to the Veteran's right knee claim, he underwent a VA examination in June 2014.  The examiner concluded that his right knee disability was not psoriatic arthritis and that it was not caused by his left knee degenerative joint disease.  However, she failed to address whether the Veteran's right knee disability was aggravated by his service-connected left knee disability, to include related gait problems.  She also failed to address the Veteran's report that he could not have right knee surgery to correct his problem because of a flare up of his service-connected psoriasis and his diagnosed diabetes mellitus (DM).  As such, the issue must be remanded for an addendum opinion.  See Barr, supra.

With regard to the Veteran's left ankle claim, the examiner diagnosed the Veteran with left ankle strain and an enthesophyte.  She concluded that these were not related to service and that an infection or metabolic changes were "potential culprits" for the latter diagnosis.  However, she did not provide an opinion on whether the Veteran's service-connected DM caused or aggravated his left ankle enthesophyte.  As such, the left ankle also must be remanded for an addendum opinion.  See Barr, supra.

With regard to the Veteran's left knee claim, he is service connected for psoriatic arthritis of the left knee under Diagnostic Codes 7816-5260 for limitation of motion.  He has also undergone a left total knee replacement (TKR) which is generally rated under Diagnostic Code 5055.  The Board cannot decide which diagnostic code(s) is/are applicable without a medical opinion on whether the Veteran's TKR is the result of his service-connected left knee psoriatic arthritis and whether his post-TKR symptoms are distinguishable from his psoriatic arthritis symptoms.  An addendum opinion is necessary for the left knee claim as well.  See Barr, supra; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be provided to an orthopedist or rheumatologist in order to provide an addendum opinion for the Veteran's right shoulder, right knee, left ankle, and left knee claims.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

With regard to the Veteran's right shoulder disability, the examiner should review the images and report from the Veteran's most recent (December 2013) right shoulder x-ray.  S/he should then state whether it whether it at least as likely as not (a 50 percent probability or greater) that the arthritis demonstrated on x-ray is psoriatic arthritis.  

With regard to the Veteran's right knee disability, the examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right knee degenerative joint disease is caused or aggravated (made worse) by any of his service-connected disabilities.  In answering this question, the examiner must specifically address the Veteran's service-connected left knee disability and his statement to the June 2014 VA examiner that he was unable to undergo right knee surgery due to a flare up of his service-connected psoriasis and his diagnosis of DM (also service connected).

With regard to the Veteran's left ankle disability, the examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed left ankle enthesophyte is caused or aggravated (made worse) by his service-connected DM.  In answering this question, the examiner should specifically address the June 2014 VA examiner's comment that metabolic changes are a possible cause of enthesophytes.

With regard to the Veteran's left knee disability, the examiner should specifically state whether the Veteran's left TKR is the result of his service-connected psoriatic arthritis.  If the examiner determines they are not related, s/he must identify what symptoms the Veteran has that are attributable to his service-connected psoriatic arthritis of the left knee and what are attributable to his nonservice-connected left TKR.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim of entitlement to service connection for right shoulder, right knee, and left ankle disabilities and an increased rating for psoriatic arthritis of the left knee should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


